NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 28, 2020*
                                 Decided May 29, 2020

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 19-1859

SHAFIA JONES,                                  Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Eastern District of Wisconsin.

      v.                                       No. 17-CV-1253

JON NOBLE and SARAH COOPER,                    David E. Jones,
     Defendants-Appellees.                     Magistrate Judge.

                                       ORDER

       Shafia Jones, an African-American inmate at a Wisconsin state prison, maintains
that two prison officials violated her equal protection rights when they delayed her
release from a restrictive housing unit after she was found not guilty of a disciplinary
charge. The district court entered summary judgment for the defendants, concluding
that there was no evidence that Jones had been treated differently from any similarly
situated inmate or that the defendants had acted with discriminatory intent. We affirm.



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1859                                                                      Page 2

        In mid-2017, Jones received a conduct report alleging that she had possessed
contraband, disobeyed orders from an officer, and engaged in disruptive conduct while
resisting a pat-down search. She was placed in “temporary lock up,” a nonpunitive
status that separates inmates from the prison’s general population pending an
administrative action. See WIS. ADMIN. CODE DOC § 303.02(40) (2017). Under the state’s
administrative regulations, inmates can be held in temporary lock up for up to 21 days
if prison staff believes that the inmate’s presence in the general population would
“impede a pending investigation or disciplinary action” or “be disruptive to the
operation of the prison.” Id. § 303.10. While a prisoner is in temporary lock up, the
prison’s security director conducts a review every seven days to ensure that the
placement continues to be appropriate. Id.

       At Jones’s disciplinary hearing the following week, a hearing officer found her
“not guilty” based on a procedural error—she had not received a copy of the conduct
report within two days of its processing by the prison’s security director.

        For eight more days the security director, Jon Noble, kept Jones in temporary
lock up while he tried to process another conduct report against her over the same
incident. He twice extended her detention, explaining that he needed to determine
whether due process considerations prevented the prison from holding another hearing
to reach the merits of the charges. During this time, Jones wrote to Warden Sarah
Cooper that Noble was improperly detaining her because of her race (she asserted that
a white inmate, Jodie Ott, had been timely released after a not-guilty finding) and that
she had been issued another conduct report for the same incident, in violation of the
state’s administrative regulations.

      Jones spent two weeks in temporary lock up before being transferred to a
mental-health institute for a court-ordered competency evaluation.

       When she soon returned to the prison, she was placed in general population at
the prison’s maximum-security housing unit.

       Jones sued Noble and Warden Cooper for violating her equal protection rights
when they delayed her release from temporary lock up because of her race.
See 42 U.S.C. § 1983. She pointed to the different treatment afforded the white inmate,
Ott, whom Noble had released from temporary lock up immediately after she prevailed
at her disciplinary hearing.
No. 19-1859                                                                         Page 3

       A magistrate judge, proceeding with the parties’ consent, see 28 U.S.C. § 636(c),
granted the defendants’ motion for summary judgment. The judge concluded that Jones
had failed to identify a better treated, similarly situated individual: Ott was not an
appropriate comparator, the judge explained, because she was a medium-security
inmate (Jones was maximum-security) and she was deemed not guilty after a hearing
revealed that she had been the victim of the misconduct alleged on her conduct report
(Jones, on the other hand, was found not guilty as the result of procedural error rather
than any merits determination). Further, Jones failed to put forth evidence that Noble
extended her placement in temporary lock up because of racial animus. As for the
warden, the court ruled that no reasonable juror could find that she knew about or was
personally involved in Jones’s lock-up status.

        On appeal, Jones challenges the district court’s conclusion that Ott was not an
appropriate comparator. She maintains that she and Ott both were found not guilty
after a disciplinary hearing, and that the district court had seized upon immaterial
distinctions when concluding that they were not similarly situated.

       The district court correctly found Jones and Ott not similarly situated. Two
individuals are similarly situated, and thus require equal treatment under the
Fourteenth Amendment, if they are “directly comparable in all material respects.”
See Reed v. Freedom Mortg. Corp., 869 F.3d 543, 549 (7th Cir. 2017). As the court explained,
Ott was a medium-security inmate who was found not guilty after a ruling on the
merits, whereas Jones was a maximum-security inmate who was found not guilty
because of a procedural error. These differences are not immaterial: The relevant
regulations permit the security director to consider each inmate’s potential disruption
to the general population when assessing an inmate’s suitability for release from
temporary lock up. See WIS. ADMIN. CODE DOC § 303.10 (2017).

       Further, Jones presented no evidence that Noble acted with discriminatory intent
when he delayed her release from temporary lock up—a showing she had to make in
order to avoid summary judgment on her claim. See Lisle v. Welborn, 933 F.3d 705, 719
(7th Cir. 2019). The record supports the district court’s conclusion that Noble continued
to detain Jones because he believed, albeit mistakenly, that he could hold a second
hearing on the allegations against her. Her speculation otherwise is not enough to
survive summary judgment. See id. at 720.

     To the extent Jones also challenges the entry of summary judgment for Warden
Cooper, we agree with the district court that no reasonable jury could find that Cooper
No. 19-1859                                                                      Page 4

participated in the decision to hold Jones on temporary lock-up status. A defendant is
liable for damages under § 1983 only if she was personally responsible for the
deprivation of a constitutional right, meaning that the deprivation occurred at the
defendant’s behest or with her knowledge and consent. See Williams v. Shah, 927 F.3d
476, 482 (7th Cir. 2019). Even if it were assumed that the warden received the letter
Jones wrote to her, Cooper could not be held liable because Jones failed to prove any
underlying constitutional violation. Id.

      We have considered Jones’s other arguments, and none has merit.

                                                                            AFFIRMED